Mr. Justice Burnett
delivered the following concurring opinion.
I concur with some reluctance in the result of vacating the original decree and remanding the cause to the Circuit Court, with directions to take testimony at a regular hearing and by that procedure to decide the issues involved. The parts of the decree attacked by plaintiff’s motion in the Circuit Court were the ones giving the defendant alimony at $50 per month until further order of court, although the divorce was granted to the plaintiff, and the other making this allowance a lien upon the latter’s real property. It would seem, primarily, that a court having jurisdiction of the parties and of the subject as in this case has the power to decide the whole issue, and that the decision, right or wrong, must be respected and obeyed *554until set aside upon appeal or by other direct attack. That an appeal will lie even from a void judgment is taught in Smith v. Ellendale Mill Co., 4 Or. 70, Trullenger v. Todd, 5 Or. 36, Askren v. Squire, 29 Or. 228, (45 Pac. 779), and O. R. & N. Co. v. Eastlack, 54 Or. 196 (102 Pac. 1011, 20 Ann. Cas. 692).
It is also stated in the chapter of our code on appeals that “a judgment or decree may be reviewed as prescribed in this chapter and not otherwise”: Section 548, L. O. L. If the matter were res nova, it would logically result that, having allowed his time for appeal'to elapse, the plaintiff must abide the consequences of the decree, and cannot “otherwise” review it by his motion in the court below. Such a proceeding is really in effect a motion for new trial, or, rather, an appeal from the Circuit Court to the same Circuit Court,, since motions for new trial are not made applicable to suits in equity under our code. We have already decided in Macartney v. Shipherd, 60 Or. 133 (117 Pac. 814, Ann. Cas. 1913D, 1257), and Gearin v. Portland Ry., L. & P. Co., 62 Or. 162 (124 Pac. 256), both actions at law, that a motion to set aside a judgment and to grant a new trial, although undetermined, does not operate to piece out or extend the period of six months after the rendition of judgment within which an appeal may be taken. The same doctrine is applied to suits in equity in Hahn v. Astoria Nat. Bank, 63 Or. 1 (125 Pac. 284), as against an undetermined motion in the trial court to modify a decree. This court entertained an order denying a motion to vacate that part of a decree in a suit for a divorce granting to one of the litigants in lieu of alimony the exclusive possession of public land upon which the parties had settled with a view of acquiring title, and held that part of the decree to be void. The motion to vacate was not filed until some years after the entry of the original decree. No motion to dis*555miss the appeal was made in that case, and it can he distinguished from the three other decisions above cited only on the ground that in the latter the determination attacked in each was merely erroneous, and not void on its face. If, on the other hand, the part of the decree assailfed in Huffman v. Huffman, 47 Or. 610 (86 Pac. 593, 114 Am. St. Rep. 943), was manifestly void, the court in which it was made could strike it from its records at any time by virtue of its inherent power over its proceedings, independent of statutory provisions about new trial and appeal. See precedents cited in Huffman v. Huffman, 47 Or. 610 (86 Pac. 593, 114 Am. St. Rep. 943), and Multnomah County v. Portland Cracker Co., 49 Or. 345 (90 Pac. 155). Mansfield v. Hill, 56 Or. 400 (107 Pac. 471, 108 Pac. 1007), decides, also, that periodical payments of alimony, decreed to be made for an indefinite period, do not constitute a lien upon real property of the party required to pay them. Section 513, L. O. L., empowers the trial court to make a decree in a divorce suit “for the recovery of the party in fault such an amount of money, in gross or in installments, as may be just and proper for such party to contribute to the maintenance of the other.” If on this appeal we could impute absolute verity to the part of the decree favoring the plaintiff and unquestioned nullity to the portions of which he complains, then, on the ground of stare decisis alone, Mansfield v. Hill, and Huffman v. Huffman, supra, would be authority for granting his motion according to its own terms, vacating only the specified parts of the decree.
Granting a divorce with an award of real property to the plaintiff and allowing alimony to the defendant are incompatible with each other in point of law, for, if the plaintiff is in fault, he would not be entitled to a decree at all, and it is only against a party in fault that alimony may be decreed. As there is no testi*556mony or even finding of fact reported to ns, there is nothing in the record by which that incompatibility can be solved. On the data before us it cannot be determined whether it was just to award the divorce to the plaintiff or right to allow alimony to the defendant. It cannot be said on the record here that one part of the decree is void because the other part is in existence.
Decided July 8, 1913.
Under the conditions disclosed, it would be contrary to natural justice and equity for the plaintiff to avail himself of that part of the decree taking from the defendant a large amount of property, without complying with the other part requiring him to pay her alimony ; and hence the whole decree ought to fall on his application to be relieved of part of it. I therefore concur in the result. Bemanded.